UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA
RONALD WATSON ;
No.: 2:17-cv-01049-MMB
V.

LLOYD INDUSTRIES, INC.

ORDER

On this day of , 2021, it is hereby Ordered that
plaintiff, Ronald Watson is awarded attorneys’ fees for all work conducted by his attorneys

between September 8, 2020 through June 15, 2021 as follows:

1, Attorneys’ fees to Samuel A. Dion, Esq. for 22.90 hours of work at a rate of

$650.00 per hour, for a total of $14,885.00.

2. Attorneys’ fees to Adina H. Rosenbaum, Esq. for 40.7 hours of work at a rate of

$759.00 per hour, for a total of $30,891.30.

 

MICHAEL M. BAYLSON, U.S.D.J.
